                         Case 20-10343-LSS         Doc 27       Filed 02/18/20         Page 1 of 2




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


In re:
                                                                    Chapter 11
BOY SCOUTS OF AMERICA AND                                           Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1                                                 (Joint Administration Requested)

                         Debtors.


                                         REQUEST FOR SERVICE OF PAPERS

        PLEASE TAKE NOTICE that the undersigned appears as counsel for Sun Life
Assurance Company of Canada (“Sun Life”) and, pursuant to Bankruptcy Rules 9010, 3017
and 2002 and Bankruptcy Code Section 1109(b), requests that all notices given or required to be
given in this case and all papers served in this case be given to and served upon the undersigned
at the office and address set forth below.

        PLEASE TAKE FURTHER NOTICE that the foregoing request includes, without
limitation, orders and notices of any application, motions, petitions, pleadings, requests,
disclosure statements and motions to approve same, complaints or demands, whether formal or
informal, written or oral, and whether served by mail, telephone, telecopier or otherwise:
(1) which may directly, or indirectly, affect or seek to affect any rights or interests of Sun Life
with respect to (a) the Debtors, (b) property or proceeds thereof in which the Debtors may claim
an interest, or (c) property or proceeds thereof in possession, custody or control of Sun Life,
which the Debtors may seek to use; or (2) which require or seek to require any act, delivery of
any property, payment or other conduct by Sun Life; or (3) which may otherwise affect the
Debtors or the property of the Debtors.




1
     The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
     number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
     address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
Client Matter 15928/00049/A6412380.DOC
                         Case 20-10343-LSS    Doc 27   Filed 02/18/20      Page 2 of 2




       This filing does not constitute consent to jurisdiction or venue in the United States
Bankruptcy Court for the District of Delaware, and does not constitute a waiver of any rights
including the right to trial by jury.

                                                 Respectfully submitted,

                                                 SUN LIFE ASSURANCE COMPANY
                                                 OF CANADA

                                                 By its counsel,


                                                        /s/ Paul W. Carey
                                                 Paul W. Carey, BBO #566865
                                                 Mirick, O’Connell, DeMallie & Lougee, LLP
                                                 100 Front Street
                                                 Worcester, MA 01608
                                                 Phone: 508.791.8500
                                                 Fax: 508.791.8502
Dated: February 18, 2020                         Email: pcarey@mirickoconnell.com


                                         CERTIFICATE OF SERVICE

        I hereby certify that, on February 18, 2020, the foregoing document was filed with the
United States Bankruptcy Court – District of Delaware and served upon all parties entitled to
receive notice of filings in the above-captioned case via the Bankruptcy Court’s Electronic Case
Filing (ECF) system.

                                                 By:          /s/ Paul W. Carey
                                                        Paul W. Carey, Esq.




Client Matter 15928/00049/A6412380.DOC
